IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-11171
                          Conference Calendar



KAREN NORDELL,

                                           Plaintiff-Appellant,

versus

U.S. BUREAU OF PRISONS;
CARSWELL FEDERAL MEDICAL CENTER,
Lower Level Prison Employees;
AMERICAN VOTERS,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:01-CV-36-Y
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Karen Nordell, federal prisoner # 19728-009, appeals the

district court’s dismissal of her civil action as frivolous

pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(i).     Nordell

does not identify any error in the district court’s analysis of

her complaint.    Because she has not identified any error in the

district court’s decision, it is the same as if she had not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11171
                                -2-

appealed that judgment.   See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     For the first time on appeal, Nordell argues that her

psychiatrist, Dr. Pedersen, is forcing her to take psychiatric

medication so that she will forget her complaints against former

President Bush.   “This court will not allow a party to raise an

issue for the first time on appeal merely because a party

believes that he might prevail if given the opportunity to try a

case again on a different theory.”    Leverette v. Louisville

Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999)(internal quotation

marks and citation omitted).

     Nordell has not shown that the district court erred in

dismissing her action as frivolous and, therefore, her appeal is

DISMISSED as frivolous.   See Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983); 5TH CIR. R. 42.2.   Nordell is advised that the

district court’s dismissal of this complaint and the dismissal of

this appeal both count as “strikes” under 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).

Nordell is also advised that once she accumulates three strikes,

she may not proceed in forma pauperis in any civil action or

appeal filed while she is incarcerated or detained in any

facility unless she is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).   Because Nordell has not shown

that exceptional circumstances justify the appointment of

appellate counsel, her motion for appointment of counsel is
                           No. 01-11171
                                -3-

DENIED.   See Cooper v. Sheriff, Lubbock County, Texas, 929 F.2d
1078, 1084 (5th Cir. 1991).

     APPEAL DISMISSED; MOTION FOR APPOINTMENT OF COUNSEL DENIED;

SANCTION WARNING ISSUED.